— Judgment, Supreme Court, New York County (Paul P. E. Bookson, J.), rendered June 28, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 9 years to life, unanimously affirmed.
To the extent that defendant has preserved any claim with respect to the prosecutor’s summation, we find that the remarks were fair response to the defense summation (see, People v Montrose, 155 AD2d 376, 377, lv denied 75 NY2d 870), which implied that the police witnesses were lying. Moreover, objections to two remarks were immediately sustained and no further relief was requested. Nothing in the court’s unobjected-to charge with respect to drawing inferences could have misled the jury, as defendant only now claims, as to the proper standard of proof beyond a reasonable doubt, which was explicitly and repeatedly explained to the jury (People v Mosley, 67 NY2d 985; People v Cruz, 172 AD2d 383, lv denied 78 NY2d 964).
*533Finally, under the circumstances, we do not find that the sentence imposed was excessive. Concur — Murphy, P. J., Sullivan, Rosenberger and Kupferman, JJ.